Citation Nr: 0628745	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  00-12 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable rating for a left shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from September 1975 to September 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In May 2003, the Board remanded the case for further 
procedural and evidentiary development.  That development 
having been completed to the extent possible, the case is now 
before the Board for final appellate consideration.  


FINDINGS OF FACT

1.  Service connection has been established for a left 
shoulder disability as a residual of an in-service hypodermic 
injection.  A noncompensable rating has been in effect for 
the disability since the day following the veteran's 
separation from service in 1978.  

2.  The medical evidence does not demonstrate any current 
impairment due to the service-connected left shoulder 
disability.  


CONCLUSION OF LAW

The criteria for a compensable rating for the service-
connected left shoulder disability are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.10, and 4.124a, Code 8699 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of RO letters to the veteran in December 2002 and 
January 2004 notifying him of the VCAA, he has been advised 
of the laws and regulations governing the claim on appeal and 
the evidence that he must supply and the evidence that VA 
would attempt to obtain.  Thus, he may be considered to have 
been advised to submit any pertinent evidence in his 
possession.  His VA treatment records through December 2005 
have been obtained and he had a hearing and was provided 
multiple VA compensation examinations.  He has not identified 
any additional evidence that needs to be obtained.  
See Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  So 
the Board finds that the duty to assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II  that 38 U.S.C.A. § 5103(a) requires VA to 
provide notice to the claimant and his representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  See, too, Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (also discussing the 
timing of the VCAA notice as it relates to prejudicial 
error).  Here, the RO initially considered the claim in 
February 2000 - before passage of the VCAA and before 
sending the veteran VCAA letters in December 2002 and January 
2004.  But bear in mind the Board remanded this case to the 
RO in May 2003, partly to ensure full compliance with the 
VCAA, and after sending the veteran the VCAA letter to comply 
with the Board's remand directive, the RO readjudicated his 
claim in the July 2005 and January 2006 supplemental 
statement of the case (SSOC) based on any additional evidence 
that had been received since the initial rating decision 
in question and the statement of the case (SOC).  
Consequently, there already have been steps to remedy the 
error in the timing of the VCAA notice.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

The veteran's claim in this case is for an increased rating, 
rather than for service connection (which has been granted).  
But even so, in May 2006 he was provided notice of what type 
of information and evidence was needed to establish an 
effective date for an increased rating, if this benefit is 
granted.  Nevertheless, because the Board has herein denied 
the veteran's claim, the Board finds no evidence of 
prejudicial error in proceeding with final appellate 
consideration of his claim at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. § 4.10.  Where there is 
a question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

The record shows that a rating decision in January 1980 
established service connection for neurological residuals of 
a hypodermic injection in the veteran's left shoulder.  A 
noncompensable rating has been in effect for the disability 
since the day following his separation from service in 1978.  

VA treatment records dated since 1990 that have been added to 
the record during the pendency of the veteran's appeal, 
including VA records developed in conjunction with his claims 
for disability benefits from the Social Security 
Administration (SSA), reflect his evaluation and treatment 
for various complaints and illnesses.  The SSA records 
indicate that the veteran was found to be disabled due to 
osteoarthritis in his right big toe in March 1997; the 
Administrative Law Judge's decision did not refer to any 
element of disability due to the veteran's left shoulder.  
The VA records contain a June 1991 notation of the veteran's 
complaint of left arm pain, as well as an April 2003 report 
indicating a history of left shoulder pain beginning in the 
1970s, with increased pain following a 1996 accident.  An 
April 2002 notation states that the veteran's neurological 
condition had resolved; x-rays of the left shoulder were 
normal and a diagnosis of left shoulder strain with 
tendinitis was listed.  

A March 1999 VA clinic report notes the veteran's complaint 
of left shoulder pain for the previous four months, with no 
known injury.  The examiner noted that range of motion of the 
shoulder was full and there was no crepitus.  X-rays of the 
left shoulder were reportedly negative.  The examiner's 
impression was of shoulder pain.  Pain medication was 
prescribed and the veteran was advised to see his primary 
care physician in approximately six weeks.  

The veteran was provided a VA general medical examination in 
October 1999.  The examiner recorded the history of the 
veteran's left shoulder symptoms, as reported by him; the 
claims file was not available for review.  The veteran stated 
that, over the years, he had noticed that changes in the 
weather would cause his left shoulder area to hurt and ache 
more.  He reported symptoms of pain, weakness, stiffness, 
instability, locking sensations, fatigue, and lack of 
endurance in the left shoulder.  The symptoms were not 
constant, but were associated with sharp flare-ups, which 
were uncomfortable, distressing, and excruciating, and 
occurred every three to five weeks, lasting several days to 
weeks.  He indicated that sometimes medication would help.  
The examiner noted some limitation of motion of the left 
shoulder due to pain and reported weakness.  But no fatigue 
or lack of endurance following repeated use was found.  Motor 
function of the left shoulder was within normal limits, with 
normal muscle power.  The sensory examination and the tendon 
reflexes for the left upper extremity muscles were normal.  
No abnormality was seen on x-ray.  It was also noted that the 
veteran is right-handed.  The examiner concluded that chronic 
sprain of the left shoulder would be a more appropriate 
diagnosis.  He commented that, although the veteran was 
reportedly service-connected for a left shoulder neurologic 
condition, no neurologic deficit was noted on that 
examination.  

A VA general medical examination was conducted in April 2000.  
The veteran reported that he would experience weakness in his 
shoulder three to five times per week, as well as numbness 
when the weather would change.  On examination, the veteran 
had full range of motion of his left shoulder, but complained 
of pain at 160 degrees of flexion and at 70 degrees of 
internal rotation.  There was no associated fatigue, 
weakness, incoordination, or lack of endurance.  The 
neurological examination was normal.  No abnormality was 
noted on x-ray.  The examiner's diagnoses included left 
shoulder strain with tendinitis and the established diagnosis 
of neurologic condition of the left shoulder from injection, 
currently resolved.  

A personal hearing before the Board was held at the RO in May 
2002.  The veteran testified to the history of his left 
shoulder disability, his symptoms, and how it affects his 
daily life.  He indicated that, although doctors have told 
him that he has arthritis in the shoulder, none has made any 
connection between that and the service-connected disability.  
He stated that he received all his treatment at three 
different VA facilities.  

Pursuant to the Board's remand in May 2003, additional 
neurological and orthopedic VA examinations were conducted in 
March 2005.  The neurological examiner reviewed the file and 
described the history of the left shoulder disability as set 
forth previously.  The veteran complained of diffuse pain in 
the left shoulder, centered primarily over the deltoid.  The 
pain radiated into the trapezius and lower cervical spine.  
The veteran complained of difficulty using the left arm, 
feeling that there may be a little weakness.  There were no 
complaints of any paresthesias or distal limb incoordination 
in either upper extremity.  On examination, there was some 
tenderness over the left trapezius and perhaps a 5 degree 
loss of rotation of the cervical spine in either direction; 
no paravertebral muscle spasm was noted.  There was no gross 
deformity of the left shoulder joint.  The veteran complained 
of pain on greater than 90 degrees of abduction, both at 0 
and 90 degrees of rotation.  The examiner also reported some 
mild winging of the left scapula and some minor weakness of 
the left shoulder external rotators.  Otherwise, the 
neurological was essentially within normal limits.  The 
examiner's diagnoses included musculocutaneous nerve neuritis 
and long thoracic nerve neuritis.  

The March 2005 orthopedic examiner also reviewed the record 
and described the veteran's history as set forth above.  The 
veteran complained of pain beginning in the posterolateral 
deltoid muscle, extending into his neck and all the way into 
his fingers with numbness and tingling.  He stated that his 
left hand stayed cold all the time, and the coldness and 
aching in the shoulder were aggravated by cold weather.  On 
examination, the left shoulder could abduct and forward flex 
to 160 degrees; internal and external rotation were full.  
Range of motion testing of the left should was accomplished 
without complaint of pain, and repetitive motion of the 
shoulder did not cause any fatigue or tiring.  The examiner 
noted that there appeared to voluntary inhibition in left 
hand grip, as well as elbow flexion and supination, as there 
was no evidence of muscle atrophy.  The veteran got on and 
off the examination table by stabilizing his full weight on 
his left hand.  The examiner indicated that there was a 
stocking hypalgesia in the entire left upper extremity, from 
axilla to fingertips, that was not radicular in nature.  But 
the veteran did not demonstrate a sensory deficit over the 
cutaneous distribution of the musculocutaneous nerve.  The 
examiner noted that an earlier note had mentioned some 
winging of the veteran's left scapula.  He stated that there 
was indeed some winging on the left, but also a similar 
amount of winging of the right scapula, indicating that the 
condition would seem to be normal for the veteran.  The 
examiner commented that the significance of the winging would 
be determined by an EMG, which was being ordered.  He further 
stated that, after repetitive motions, the veteran did not 
complain of pain or demonstrate any evidence of fatigue.  He 
noted elbow and forearm weakness was felt to be voluntary 
inhibition in the absence of any atrophy about the left 
shoulder girdle.  Finally, the examiner commented that there 
was no evidence of neuritis of the musculocutaneous nerve and 
that, from the veteran's description of the in-service 
injection, it was "no where near the nerve."  

The record reflects multiple unsuccessful attempts to contact 
the veteran to schedule the EMG ordered by the March 2005 
examiners and requested in the Board's May 2003 remand.  
Further, the July 2005 supplemental statement of the case 
that was mailed to the veteran noted his failure to respond 
to efforts to schedule the EMG and he has not subsequently 
indicated a willingness to undergo that testing.  As noted by 
the March 2005 examiners, information obtained on that 
examination may have been helpful in determining the degree 
of impairment due to the service-connected disability.  The 
Board would point out that the duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).   Accordingly, the Board must consider his increased 
rating claim based on the available evidence.  

The veteran has contended that he has severe pain in his 
shoulder and has had such pain ever since the injection in 
service.  However, the medical records, including the reports 
of several VA examiners who have included both neurologists 
and orthopedists, do not confirm that he has any left upper 
extremity neurological deficit or any other residuals of the 
in-service injection.  

Although all VA examiners since 1999 have noted some degree 
of limitation of motion of the left shoulder, examiners have 
attributed that finding to left shoulder sprain or strain 
with tendinitis.  No examiner has attributed the deficit to 
the service-connected disability.  Moreover, the left upper 
extremity weakness that the veteran has complained of and 
that examiners have recorded in recent years has varied in 
location and intensity.  More importantly, however, examiners 
have specifically noted that there was no left arm muscle 
atrophy, and the weakness and limitation of motion have been 
attributed to voluntary inhibition, rather than to any 
organic cause.  

While service connection has been established for residuals 
of in injection in the left shoulder, the medical evidence 
developed over the past several years simply does not 
demonstrate any current neurological impairment due to the 
disability.  A compensable rating for neuritis or neuralgia 
of the musculocutaneous nerve, the circumflex nerve, or the 
long thoracic nerve of the minor extremity would require at 
least moderate incomplete paralysis; mild incomplete 
paralysis warrants a noncompensable rating.  Further, when 
the involvement is wholly sensory, the rating should be for 
the mild or, at most, moderate degree.  38 C.F.R. § 4.124a, 
Codes 8516, 8517, 8616, 8617, 8716, 8717 (2005).  No examiner 
has identified any musculoskeletal or other residual as a 
basis for rating the disability.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b)(1).  
However, the Board believes that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's disability level.  There is no 
evidence that the veteran has ever been hospitalized for 
treatment of his left shoulder disability since his 
separation from service.  Neither does the record reflect 
marked interference with employment due to the disability.  
He has submitted no evidence of excessive time off from work 
due to the disability or of concessions made by his employer 
because of his left shoulder.  There simply is no evidence of 
any unusual or exceptional circumstances that would take the 
veteran's case outside the norm so as to warrant referral to 
VA's Compensation and Pension Service for consideration of an 
extraschedular rating.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-96.  

So, despite the veteran's various complaints regarding his 
left shoulder which he contends are due to his service-
connected disability, the medical evidence does not 
demonstrate any organic impairment due to the disability.  In 
the absence of such impairment, there is no basis - 
schedular or extraschedular - for a compensable rating for 
the service-connected left shoulder disability.  

For all the foregoing reasons, the claim for an increased 
rating for the veteran's left shoulder disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

A compensable rating for a left shoulder disability is 
denied.  



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


